 

 

 

UNITED STATES DISTRICT COURT
_ EASTERN DISTRICT OF WISCONSIN L|

We apr ao po, ©
op ot oe

 

UNITED STATES OF AMERICA, cera! “DEIES
Plaintiff, Case No. 19-Ci 9 - 1 8 >
v. mo
[18 U.S.C. §§ 2422(b) and 2423(b)]
TOMMY LEE JENKINS,
Green Bay Division
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

Between on or about October 1, 2019, and October 10, 2019, in the State and Eastern
District of Wisconsin and elsewhere, |

TOMMY LEE JENKINS,
using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce a person who had not yet attained. the age of 18 years to engage in sexual
activity for which the defendant could be charged with a criminal offense, namely, sexual contact
and sexual intercourse in violation of Wisconsin Statute Section 948.02(2) (second-degree sexual
assault of a child). | |

In violation of Title 18, United States Code, Section 2422(b).

Case 1:19-cr-00182-WCG Filed 10/22/19 Page 1 of 2 Document 6

 
 

 

. COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
Between on or about October 1, 2019, and October 10, 2019, in the State and Eastern
District of Wisconsin and elsewhere,

TOMMY LEE JENKINS

did travel in interstate commerce for the purpose of engaging in illicit sexual conduct with a

minor.

In violation of Title 18, United States Code, Section 2423(b). .

A TRUE BILL:

 

 

LA h! lo

“~—MATTHEW D. KRUEGER
United States Attorney

 

Case 1:19-cr-00182-WCG Filed 10/22/19 Page 2 of 2 Document 6 °

 
